Case 1:20-cv-06909-PGG Document 20
                                19 Filed 12/11/20
                                         12/10/20 Page 1 of 2

                              MEMO ENDORSED:
                              The application is granted. The conference scheduled for
                              December 17, 2020 is adjourned sine die. Plaintiff is
                              directed to file any application for default judgment by
                              January 9, 2020.




                                  Dated: December 11, 2020
Case 1:20-cv-06909-PGG Document 20
                                19 Filed 12/11/20
                                         12/10/20 Page 2 of 2
